

117 S1605 ES: To designate the National Pulse Memorial located at 1912 South Orange Avenue in Orlando, Florida, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1605IN THE SENATE OF THE UNITED STATESAN ACTTo designate the National Pulse Memorial located at 1912 South Orange Avenue in Orlando, Florida, and for other purposes.1.Designation of national pulse memorial(a)In generalThe Pulse Memorial located at 1912 South Orange Avenue in Orlando, Florida, is designated as the National Pulse Memorial.(b)Effect of designation(1)In generalThe national memorial designated by subsection (a) is not a unit of the National Park System.(2)Use of Federal fundsThe designation of the national memorial by subsection (a) shall not require or permit Federal funds to be expended for any purpose relating to the national memorial.Passed the Senate June 9, 2021.Secretary